DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 19, the phrase “at least two of the indicators” in line 2 is unclear because there was only a single indicator previously disclosed in claim 1. For the purposes of examination, the examiner assumes –at least two indicators--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP 2015-020731, see updated machine translation provided) (of record).

Regarding claim 1, Hashimoto discloses a pneumatic tire (Fig. 1) comprising: an indicator (Figs. 1-2: 5) made of a protrusion portion or a groove (i.e. recess) portion that extends in a tire circumferential direction on a tire inner surface ([0013]); and, a sound absorbing member (Fig. 1: 4) applied to the tire inner surface along the indicator ([0012]-[0014], [0016]).

0 (Fig. 2: see how protrusion/groove 5 extends along and is parallel with tire circumferential direction CL) ([0012]), which falls within the claimed range of from 00 to 100. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. 

Regarding claims 4 and 18, Hashimoto further discloses that the shape of the indicator is not particularly limited, and may not be connected in a partially broken line shape ([0015]). In other words, at least one section of the indicator in the tire circumferential direction includes a missing portion.

Regarding claims 5 and 19, Hashimoto further discloses at least two indicators (Figs. 1-2: see how there are two indicators 5 on each axial end of the sound absorbing member 4) are formed on the tire inner surface.

Claim(s) 1-2, 5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kon et al. (US 2017/0240005).

Regarding claim 1, Kon discloses a pneumatic tire comprising: an indicator made of a protrusion portion (Figs. 3-4: 43) that extends in a tire circumferential direction on a tire inner surface ([0054]); and, a sealant layer (Figs. 3-4: 38) applied to the tire inner surface along the indicator (Figs. 3-4: 43).

Regarding claim 2, Kon further discloses that an angle of the indicator with respect to the tire circumferential direction is approximately 00 (Fig. 3: see how protrusion 43 extends along and is parallel with tire circumferential direction) ([0054]), which falls within the claimed range of from 00 to 100. Case  

Regarding claims 5 and 19, Kon further discloses at least two indicators (Figs. 3-4: 43A, 43B) are formed on the tire inner surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto et al. (JP 2015-020731, see updated machine translation provided) (of record) as applied to claims 1-2 above. 

Regarding claims 3 and 17, Hashimoto further discloses an example wherein the protrusion portion or the recess portion constituting the indicator has a height of 0.5 mm ([0020]), which falls within the claimed range of 0.3 mm to 2.0 mm. Hashimoto also discloses an example wherein the protrusion portion or the recess portion constituting the indicator has a width of 1 mm ([0020]), which falls within the claimed range of 0.5 mm to 5.0 mm. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. 
.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 2015-020731, see updated machine translation provided) (of record) as applied to claims 1-2 above, and further in view of Leffler (US 2016/0207362).

Regarding claims 6 and 20, Hashimoto does not expressly recite that the indicator may be expressed as a marking for identification made of a letter, a number, a symbol or a graphic.
Leffler teaches a repair boundary indicator for tires, wherein the indicators (Figs. 1-3: 140, 142; Fig. 5: 148, 150; Fig. 6: 152, 154) may be presented in a variety of forms, such as a continuous protrusion or recess, a discontinuous protrusion or recess, a letter, a number, a symbol or a graphic ([0041]-[0044]). In this manner, various diagrams, instructions, and/or warnings for proper repair written in one or more languages could be painted or molded into the tire ([0042]). Such markings could be cosmetic in nature and would not be meant to affect the performance or operation of the new tire ([0042]). The indicators provide a visual marker of the boundary between which repairs to the tire can safely be made in the crown region (Figs. 1-6) ([0037]). Hashimoto discloses a circumferential member in the crown region between . 

Claims 3-4, 6, 18-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al. (US 2017/0240005) as applied to claims 1-2 above, and further in view of Leffler (US 2016/0207362).

Regarding claims 3-4, 6, 17-18, and 20, Kon does not expressly recite the width or height of the protrusion portion constituting the indicator, that at least one section of the indicator in the tire circumferential direction includes a missing portion, or that the indicator may be expressed as a marking for identification made of a letter, a number, a symbol or a graphic. 
Leffler teaches a pneumatic tire comprising: an indicator (Figs. 1-3: 140, 142; Fig. 5: 148, 150; Fig. 6: 152, 153) made of a protrusion portion (Figs. 1-3: 140, 142; Fig. 6: 152, 154) or a recess portion (Fig. 5: 148, 150) that extends in a tire circumferential direction on a tire inner surface (Figs. 2, 3, 5, 6: 108) ([0041]-[0044]). The indicators provide a visual marker of the boundary between which repairs to the tire can safely be made in the crown region (Figs. 1-6) ([0037]). Kon further discloses that the sealant (Figs. 3-4: 38) may employ a liquid repair agent to close up a puncture hole in the event that the pneumatic tire is pierced by a nail or the like and sustains a puncture hole in the crown region (Figs. 3-4: 43) ([0039]). One of ordinary skill would readily recognize that a sealant layer, positioned where a puncture is likely to occur, should be placed in an area of the tire in which repairs can be safely made. 

Leffler further teaches that at least one section of the indicator (Fig. 6: 152, 154) in the tire circumferential direction includes a missing portion (Fig 6: 151, 153) ([0015], [0023], [0042], [0044]). Leffler further teaches that the indicator may comprise one or more of words, symbols, projections, protrusions, and/or recesses, and may extend continuously or intermittently along the repair boundary ([0041]). In other words, the indicator can be any desired shape or pattern so 
Leffler further teaches that the indicator may be expressed as a marking for identification made of a letter, a number, a symbol or a graphic ([0041]-[0042]). In this manner, various diagrams, instructions, and/or warnings for proper repair written in one or more languages could be painted or molded into the tire ([0042]). Such markings could be cosmetic in nature and would not be meant to affect the performance or operation of the new tire ([0042]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kon in order to provide the indicator as a marking for identification made of a letter, a number, a symbol or a graphic so as to provide proper instruction or warning for proper placement of the repair boundaries of the tire, and thereby attachment positions for the sealant layer, as taught by Leffler. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749